PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




69In re Application of 
BINDER et al.
Application No. 16/874,699
Filed: 15 May 2020
For: SYSTEM AND METHOD FOR SERVER BASED CONTROL

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.182, filed August 23, 2021, “to fix the priority chain.”

The petition is DISMISSED.

Petitioner is reminded that, pursuant to 37 CFR 1.78(d)(2), a proper priority claim must identify the relationship of the applications, namely, whether the later-filed application is a continuation, divisional, or continuation-in-part of the prior-filed nonprovisional application, international application, or international design application. The application data sheet submitted on filing set forth an improper relationship. The subsequently filed application data sheets were not in compliance with 37 CFR 1.76(c)(2).

The petition is subject to dismissal as the request to correct the claim of priority was not timely submitted within the time periods set forth at 37 CFR 1.78(d) and 37 CFR 1.78(a)(4). The claim of priority is required by law to be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed provisional application pursuant to 37 CFR 1.78(a)(4) and the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application. An application data sheet in compliance with 37 CFR 1.76(c)(4) correcting the priority data was not timely filed.

Petitioner may wish to submit a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e). Pursuant to 37 CFR 1.78(c) and 1.78(e), a petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  

(1)	the reference required by 35 USC 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)	the petition fee set forth in 37 CFR 1.17(m); and


Any request for reconsideration of the petition decision under 37 CFR 1.182 must be accompanied by sufficient evidence to establish that a proper priority claim was submitted within the time periods referenced herein. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions